          Case 2:19-cv-00042-wks-jmc Document 6 Filed 03/20/19 Page 1 of 3


                                                                 ,l'd?'5ry,ff$-k?l#i"

                                                                 ?019H&fi   20 FH ?r lrb
                             STATE OF VERUONT


UNITED STATES DISTRICT
FEDERAL DISTRICT COURT
                            COURT
                            ACTION
                                           DIST Rrcr
                                           BOX   2
                                                       oF   vsrMoNBY
                                                                       fu

JOSHUA MANY


     V.


VERMONT DEPARTMENT OF .CORRECTIONS
CENTURION HEALTH CARE

                 . FEDERAL CTVIL RTGHTS    COT.TPLAI}IT ACTION


NOI{ COUES,Joshua Many, Pro-Se, and pursuant to the Federal- Rules
of Civil Procedure, 42 U.S.C., 1983, and hereby brings this
action against the Vermont Depart.ment of Corrections, and
Centurion Helath Care Systems.          '"'




                             CAUSE OF ACTTO}I


Petitioner is incarcerated in the Vermont Department of Corrections,
and has ben at all times during pendancy of the instant issues
herein.

Centurion and the Department at all times during Petitioners
confinement have been and are responsible for his safety and
Health Care.

PetiLioner became incarcerated on 5/30/2OL7. PeLitioner had
an exisLing health issue after being shot with a shotgun just
prior to arrest.

0n 7/2/2AL7, peLitioner submitted a healthcare request Lo address
                Case 2:19-cv-00042-wks-jmc Document 6 Filed 03/20/19 Page 2 of 3




issues of pain and lead pellets in his 1eg and hip area.                  No
substantiave action was taken.

0n 7/28/LB, after a lengthy good faith effort on his part, and
with condition becoming more painful, petitioner filed a grievance
on the nedical issue.

0n 7/28/2OL8, peLitioner filed a grievance 2, adressing                  same
i-   ssue   .


0n B/9/2018, Petitioner submitted an additional medical request
complaining of pain relaLed to the instant issue.

       8/20/2OL8., PeLi.tioner filed        a t..r":ance 3; en the. issue.
:"
0n 9/22/2OLB, Petitioner, filed                a grievance 5, appeal to the
director of health service

0n LO/L9/?OLB, the DeDartment resDonded needine an extension
of time to obtain records

0n lL/7/20L8, petitionerrs aupeal was sustained and he was to
see an outside Drovider for medical care. As of this writing
no outside appointment has occured and petitioner continues
to suffer pain and increasing symptoms. Line 1eve1:actions
have been unhelpful or productive.

Petitioner has exhausted all remedies and seeks intervenLion
from Lhe Hbnorable Court.

                                      RELTEF


Accept iurisdiction            of the instanL matter.

0rder an immediate hearins.
         Case 2:19-cv-00042-wks-jmc Document 6 Filed 03/20/19 Page 3 of 3




Appoint Pro-Bono counsel.

Grant Leave to    ammend.


Order all other things in the interest of justice.

Find the Vermont DeparLmenL of Corrections and Centurion
to be acting in collusion to deny petitioner line leve1
health care.

0rder immediate medical injunction pending civil          litigation
and adjudication of the instant matter.

Find petit'ioner .may ammend ind segk uonetary'damages at
the time of Lhe ammendment when more facts are clear and
the parties responsible for denial of basic medical care
are clearly named.



Dated this 22nd, day of January,       @   Springfiel-d, Vermont.



Respectfully Submitt.ed,


Joshua   Many
Pro-Se, PeLitioner
